12/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0438


                                 DA 22-0438
HAMILTON SOUTHSIDE HISTORIC
PRESERVATION ASSOCIATION,

            Petitioner/Appellant,

      vs.                                                     ORDER

ZONING BOARD OF ADJUSTMENT of the
CITY OF HAMILTON,

            Respondent/Appellee,

      and

ROMAN CATHOLIC BISHOP OF HELENA,
a Montana religious corporation sole.

            Respondent/Appellee.

      Upon consideration of Respondent/Appellee Roman Catholic Bishop of

Helena, Montana’s unopposed motion for 30-day extension of time to file its

appeal brief and good cause appearing,

      IT IS ORDERED that Respondent/Appellee Roman Catholic Bishop of

Helena, Montana’s appeal brief shall be filed on or before January 25, 2023.

      DATED this ______ day of December, 2022.

                                          For the Court,


                                          ________________________________


                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                       December 16 2022